Citation Nr: 1814358	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-02 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence exists to reopen the claim for a stomach disability.

2.  Whether new and material evidence exists to reopen the claim for left chest, back and arm pain and numbness.

3.  Whether new and material evidence exists to reopen the claim for hypertension.

4.  Whether new and material evidence exists to reopen the claim for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a liver disability.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for PTSD.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for anxiety.

10.  Entitlement to service connection for left chest, back and arm pain and numbness.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of service connection for PTSD, depression, anxiety, and left chest, back and arm pain and numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1991 rating decision, the RO denied service connection for stomach problems, left chest, back, and arm pain and numbness, and PTSD.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

2.  New and material evidence has not been received since the September 1991 rating decision in regard to stomach problems only.    

3.  New and material evidence has been received since the September 1991 rating decision in regard to left chest, back, and arm pain and numbness, and PTSD.    

4.  In July 2007 rating decision, the RO denied service connection for hypertension.  The Veteran was notified of that decision and of his appeal rights.  He did not appeal the decision.  

5.  New and material evidence has been received since the July 2007 rating decision in regard to hypertension.    

6.  The preponderance of the evidence is against finding that the Veteran has a liver disability that is etiologically related to a disease, injury, or event which occurred in service.

7.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of hypertension resulting from his service.


CONCLUSIONS OF LAW

1.  The September 1991 rating decision denying service connection for stomach problems, left chest, back, and arm pain and numbness, and PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The July 2007 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

3.  Evidence received since the September 1991 rating decision is not new and material as to the claim of entitlement to service connection for stomach disability, and this claim only is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  Evidence received since the September 1991 rating decision is new and material as to the claims of entitlement to service connection for left chest, back, and arm pain and numbness, and PTSD, and these claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

5.  Evidence received since the July 2007 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6.  The criteria for entitlement to service connection for a liver disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is warranted.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  In September 2009, the Veteran was sent a VCAA letter in regard to new and material evidence and service connection.  As such, compliant VCAA notice was provided.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case in regard to liver disability, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between any liver problem and service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking a liver disability to service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Stomach Disability

As to the claim of entitlement to service connection for stomach disability, new and material evidence has not been submitted since the September 1991 rating decision denying the claim.  

The evidence of record at the time of the September 1991 rating decision which denied the claim noted that the Veteran reported being treated in 1972 for stomach problems.  However, the veteran's STRs are silent for complaints of, treatment for or diagnosis of stomach disability.  

Since the September 1991 rating decision, no new evidence has been associated with the claims file in regard to stomach disability.  Despite many current medical records listing medical problems, there is no indication of stomach disability.  The Board notes as well that the Veteran is service-connected for right inguinal hernia repair, which appears to have had impact in the groin.  The Veteran has not entered argument relating any claimed stomach condition with the right inguinal hernia.   

In addition to no new and material evidence to reopen the claim for stomach disability, the Board notes that in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  Thus, there is no new and material evidence and reopening the claim for service connection for stomach disability is not warranted.  38 C.F.R. § 3.156 (a).  

Left chest, back, arm pain and numbness, PTSD and Hypertension

As to the claims of entitlement to service connection for left chest, back, arm pain and numbness, PTSD, and hypertension, new and material evidence has been submitted since the September 1991 and July 2007 rating decisions denying the claims.  

The evidence of record at the time of the September 1991 rating decision which denied the claims for left chest, back, arm pain and numbness and PTSD, the RO noted that the Veteran reported being treated in 1972 for left chest, back, arm pain and numbness.  However, the veteran's STRs are silent for complaints of, treatment for or diagnosis of left chest, back, arm pain and numbness.  Further, there was no indication of current diagnosis of PTSD, PTSD stressor or any psychological problems.  

Since that rating decision, the Veteran was service connected for heart disease.  In conjunction with heart surgery, a September 1991 treatment record notes the Veteran reported left extremity numbness.  The Board also notes that STRs reflect that the Veteran reported pain or pressure in the chest during his entrance examination.

As well, the Veteran submitted information on PTSD stressors and psychiatric treatment records were obtained, such as a March and August 2009 private record diagnosing adjustment disorder with anxiety and depressed mood.

At the time of the July 2007 rating decision denying service connection for hypertension, the RO noted there was no evidence of hypertension in the STRs or within one year of release from service.

Since then, the Veteran has been diagnosed with hypertension, for example in April 2011 records.  Further, a VA examination opined that BP elevation is related to the Veteran's service-connected CAD.

As such, since the September 1991 and July 2007 rating decisions, new and material evidence has been associated with the claims file in regard to service connection for left chest, back, arm pain and numbness, PTSD, and hypertension disabilities.  Thus, reopening the claims is warranted.  38 C.F.R. § 3.156 (a).  

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b) (2012).



Liver

The Veteran has claimed a liver disability as relating to service.  There is no indication of a liver problem in the STRs or any other treatment records.  There are no lay statements of record describing a liver problem or any theory of entitlement.

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As such, the preponderance of the evidence is against the claim for service connection for a liver disability.  There is no evidence of liver disability, to include liver disability relating to any disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d at 1167; 38 C.F.R. § 3.303(d).  As such, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Hypertension

The evidence of record supports that the Veteran has a present hypertension disability and is at least in equipoise as to if that disability was caused or permanently aggravated by service-connected heart disease.   

Under VA regulations, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101.  

VA and private records establish that the Veteran has a diagnosis of hypertension.  The Veteran takes medication to control his high blood pressure, however, prior blood pressure readings demonstrate the Veteran's blood pressure meets VA standards to constitute hypertension.  In May 2003, BP was 160/96.  In May 2002, BP was 157/96.  In February 2002, BP was 160/91.  Further, even with medication, a September 2011 VA examination noted elevated blood pressure readings of 160/82, 162/88, and 162/82.  

The Veteran's June 1970 entrance examination to service noted high blood pressure.

A May 2007 VA record noted that the Veteran had hypertension diagnosed in 1990 and with coronary artery bypass in 1991.

A September 2011 VA examination noted elevated blood pressure readings of 160/82, 162/88, and 162/82.  The Veteran was noted to take medication for high blood pressure.  The examiner opined that the BP elevation is related to the Veteran's service connected coronary artery disease.

In light of the evidence so stated, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's current hypertension was caused or permanently aggravated by service-connected heart disease.  The Board most heavily weighs the September 2011 opinion that the BP elevation is related to the Veteran's service connected coronary artery disease.

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for hypertension is warranted.


ORDER

New and material evidence has not been received to reopen the claim for service connection for a stomach disability.  The appeal is denied.

New and material evidence has been received to reopen the claim for service connection for left chest, back, and arm pain and numbness.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the claim for service connection for PTSD.  The appeal is granted to this extent only.

New and material evidence has been received to reopen the claim for service connection for hypertension.  

Service connection for a liver disability is denied.

Service connection for hypertension is granted.


REMAND

In light of the newly reopened claim for service connection of PTSD, and claims for service connection of depression and anxiety, the Board finds a VA psychiatric examination required to determine current diagnosis, symptoms, and possible etiology to service.  The examiner will be asked to discuss the psychiatric treatment records in the claims file including the March and August 2009 private record diagnosing adjustment disorder with anxiety and depressed mood.

Also in light of the newly reopened claim of service connection for left chest, back and arm pain and numbness, the Board finds a VA examination required to determine whether there is a diagnosis relating to left chest, back and arm pain and numbness, caused or permanently aggravated by service-connected heart disease.  The examiner will be asked to consider the September 1991 treatment record noting the Veteran reported left extremity numbness relating to heart surgery, and the entrance to service examination reporting chest pain.  

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file and allow the Veteran the opportunity to identity private treatment records for association with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include adjustment disorder with anxiety and depressed mood.  Any further indicated tests and studies to include psychological studies should be conducted.

(a)  Please state all psychiatric diagnoses, to include adjustment disorder with anxiety and depressed mood which is noted in the VA treatment records.  If PTSD is diagnosed, the examiner must identify the specific stressors that led to the condition.

(b)  For each acquired psychiatric disability identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's active service or identified in-service stressors.

For all opinions, the examiner(s) must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Send the claims file to an appropriate VA examiner for an opinion as to left chest, back and arm pain and numbness.  If an in-person exam is necessary to respond to the inquiries below, one should be scheduled.  The Veteran's claims file must be made available to and reviewed by the examiner.  

(a)  Please indicate whether there is a medical diagnosis present with the symptoms of left chest, back and arm pain and numbness.

(b)  For any and all diagnoses identified, opine whether it is at least as likely as not (50 percent or greater probability) that the disorder was etiologically related to service or caused or permanently aggravated by the Veteran's service-connected coronary artery disease.

(c)  Please particularly consider the September 1991 treatment record noting the Veteran reported left extremity numbness relating to heart surgery.  

4.  Thereafter, and after undertaking any additional development deemed necessary, the claims on appeal must be readjudicated.  If the benefits remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


